DETAILED ACTION
This Office action is in response to the amendment and remarks filed on August 10th, 2022.  Claims 1-20 are pending, with claims 17-20 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed August 10th, 2022, with respect to the rejection(s) of claim(s) 1-4 and 9-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The claims appear to be nothing more than tautological statements appended to the parent claims.  In the case of claims 17 and 19, the new limitation states that the second added number of images is equal to a number of the plurality to the second images, which is meaningless since the second added number of images is defined as a number of the plurality of second images, specifically the number of the plurality of second images chosen to be integrated.  In the case of claims 18 and 20, the claims require the number of the plurality of first images and the plurality of second images to be equal to a frame number.  The numbers chosen must be equal to a frame number.  It cannot be larger than the largest frame number because there would be no corresponding measurement to integrate, and it cannot be a non-integer or negative number because you cannot add a non-integer number of images, or a negative number of images.  In other words, if n images are taken, the number of images chosen to be integrated must be in the set {1, 2, … n}. The set of frame numbers is also {1, 2, … n}, because each image is a frame. Hence every number in the first set is equal to a number in the second set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0056014 (Yamamoto et al.) in view of the teachings of US 2015/0002652 (Takasugi et al.).
Regarding claim 1, Yamamoto et al. discloses a charged particle beam system comprising: a charged particle beam irradiating unit that irradiates a sample with charged particle beams (fig. 1, element 1); a detector that detects a signal from the sample (fig. 1, elements 9 & 10); and a computer system that measures an overlay shift amount between a first layer of the sample and a second layer lower than the first layer based on output of the detector (fig. 1, element 19), wherein the computer system is configured to generate a plurality of first images with respect to the first layer and a plurality of second images with respect to the second layer based on the output of the detector (fig. 4A, step 37), from among the plurality of first images and the plurality of second images, generate a first added image by adding the first images by a first added number of images and generate a second added image by adding the second images by a second added number of images (fig. 4C, steps 38e & 38g), and measure an overlay shift amount between the first layer and the second layer based on the first added image and the second added image (fig. 4C, step 38j).
Yamamoto et al. does not disclose that the second added number of images is greater than the first added number of images.  However, Takasugi et al. disclose that the number of added images chosen represents a tradeoff between minimizing artifacts and increasing signal to noise (‘For example, in the method where the target image is acquired by integrating the image signals obtained by high speed scan on a pixel by pixel basis (frame integration), if there is a drift during image integration due to a charge-up or the like of the sample, pixels with a displaced field of view would be integrated, resulting in the target image after integration being blurred in the drift direction. In order to decrease the influence of drift, the number of integrated frames may be decreased so as to shorten the integration time; however, this makes it difficult to obtain a sufficient S/N ratio.’ P 2).  It would have been obvious to a person having ordinary skill in the art that different numbers of added images may be optimal for balancing these effects for each image, and in particular that a greater number of images may be optimal for the second added image because it is well known that backscattered images have a lower resolution and therefore the improvement in signal to noise ratio is more important.
Regarding claim 2, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the charged particle beam system according to claim 1, wherein the computer system is configured to perform a matching process between a first template image and the first added image (‘Further, an image is cut out from the added image 136 for upper-layer pattern at a position corresponding to the cut out image 152 to create an image 153 having the same portion as that of the template 69.’ P 78), perform a matching process between a second template image and the second added image (‘First, a position 151 in the added image 146 for lower-layer pattern that coincides with the template 70 is calculated’ P 78), and measure an overlay shift amount between the first layer and the second layer according to results of the matching processes (‘The superposition misalignment amount is calculated, according to the following expressions, from the pixel-based center position 154 (Mx, My) of the upper-layer pattern, pixel-based center position 156 (Nx, Ny) of the lower-layer pattern, and the pixel size S.’ P 79).
Regarding claim 3, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the charged particle beam system according to claim 1, wherein the computer system generates the first images based on information of secondary electrons generated by irradiating the sample with the charged particle beams and generates the second images based on information of backscattered electrons generated by irradiating the sample with the charged particle beams (‘For example, for the upper-layer pattern, a signal from a secondary electron detector (SE detector) by which an edge portion is clearly imaged is used, while for the lower-layer pattern, a signal from a reflected electron detector (BSE detector) by which material contrast is easily obtained is used.’ P 50).
Regarding claim 17, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 1, wherein the second added number of images is equal to a number of the plurality of second images (tautological statement).
Regarding claim 18, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 1, wherein the number of the plurality of first images and the plurality of second images are equal to a frame number (tautological statement).
Regarding claim 9, Yamamoto et al. discloses an overlay shift amount measurement method of measuring an overlay shift amount between different layers of a sample based on a signal detected by a detector by irradiating the sample with charged particle beams, the method comprising: a step of generating a plurality of first images with respect to a first layer of the sample and a plurality of second images with respect to a second layer lower than the first layer based on output of the detector (fig. 4A, step 37); a step of generating, from among the plurality of first images and the plurality of second images, a first added image by adding the first images by a first added number of images and generating a second added image by adding the second images by a second added number of images (fig. 4C, steps 38e & 38g); and a step of measuring an overlay shift amount between the first layer and the second layer based on the first added image and the second added image (fig. 4c, step 38j).
Yamamoto et al. does not disclose that the second added number of images is greater than the first added number of images.  However, Takasugi et al. disclose that the number of added images chosen represents a tradeoff between minimizing artifacts and increasing signal to noise (‘For example, in the method where the target image is acquired by integrating the image signals obtained by high speed scan on a pixel by pixel basis (frame integration), if there is a drift during image integration due to a charge-up or the like of the sample, pixels with a displaced field of view would be integrated, resulting in the target image after integration being blurred in the drift direction. In order to decrease the influence of drift, the number of integrated frames may be decreased so as to shorten the integration time; however, this makes it difficult to obtain a sufficient S/N ratio.’ P 2).  It would have been obvious to a person having ordinary skill in the art that different numbers of added images may be optimal for balancing these effects for each image, and in particular that a greater number of images may be optimal for the second added image because it is well known that backscattered images have a lower resolution and therefore the improvement in signal to noise ratio is more important.
Regarding claim 10, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 9, further comprising: a step of performing a matching process between a first template image and the first added image and performing a matching process between a second template image and the second added image (‘First, a position 151 in the added image 146 for lower-layer pattern that coincides with the template 70 is calculated … Further, an image is cut out from the added image 136 for upper-layer pattern at a position corresponding to the cut out image 152 to create an image 153 having the same portion as that of the template 69.’ P 78), wherein the overlay shift amount measurement is performed according to results of the matching processes (‘The superposition misalignment amount is calculated, according to the following expressions, from the pixel-based center position 154 (Mx, My) of the upper-layer pattern, pixel-based center position 156 (Nx, Ny) of the lower-layer pattern, and the pixel size S.’ P 79).
Regarding claim 11, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 9, wherein the first images are generated based on information of secondary electrons generated by irradiating the sample with the charged particle beams, and the second images are generated based on information of backscattered electrons generated by irradiating the sample with the charged particle beams (‘For example, for the upper-layer pattern, a signal from a secondary electron detector (SE detector) by which an edge portion is clearly imaged is used, while for the lower-layer pattern, a signal from a reflected electron detector (BSE detector) by which material contrast is easily obtained is used.’ P 50).
Regarding claim 19, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 9, wherein the second added number of images is equal to a number of the plurality of second images (tautological statement).
Regarding claim 20, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the overlay shift amount measurement method according to claim 9, wherein the number of the plurality of first images and the plurality of second images are equal to a frame number (tautological statement).
Claim(s) 4-5, 7-8, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0056014 (Yamamoto et al.) in view of US 2015/0002652 (Takasugi et al.).
Regarding claims 4 & 12, Yamamoto et al. in view of the teachings of Takasugi disclose the claimed invention inventions except for setting the first added number of images and the second added number of images.  Takasugi et al. disclose a system of method to set the added number of images (fig. 2, step S2001).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Yamamoto et al. to include the setting of the number of images as in Takasugi et al. so that the number could be chosen as desired for each of the first and second added images given the tradeoff discussed with reference to claims 1 & 9.
Regarding claims 5 & 13, Yamamoto et al. in view of Takasugi et al. disclose the claimed inventions except for determining which specific images are selected for adding from among the plurality of first images and the plurality of second images.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include selection of specific images for adding from among the captured images so that only images taken after the sample has charging effects began to level out, avoiding the large drift amounts that occur in early images, an effect known at least to Takasugi et al. (‘FIG. 11 shows a graph of the drift amount and its approximation curve. When the drift is due to the influence of charging, a tendency is such that the drift amount is large immediately after the start of image acquisition and then gradually converges thereafter.’ P 90).
Regarding claims 7 & 15, Yamamoto et al. in view of the teachings of Takasugi et al.  discloses the claimed inventions except for adding images after drift correction for reducing an influence due to drift.  Takasugi et al. discloses a charged particle beam system and measurement method where images are added after drift correction (fig. 2, step S2011).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include the drift correction of Takasugi et al. to reduce blur from drift, a problem with image integration disclosed in Takasugi et al. (‘For example, in the method where the target image is acquired by integrating the image signals obtained by high speed scan on a pixel by pixel basis (frame integration), if there is a drift during image integration due to a charge-up or the like of the sample, pixels with a displaced field of view would be integrated, resulting in the target image after integration being blurred in the drift direction.’ P 2).
Regarding claims 8 & 16, Yamamoto et al. in view of Takasugi et al. disclose the claimed invention except for generating a plurality of intermediate images by adding the second images for each third number of images smaller than the second added number of images, and the drift correction is performed according to a shift amount between the plurality of intermediate images.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the drift correction method of Takasugi et al. in this manner to reduce the computational complexity, as forming intermediate images and performing drift correction in this manner requires looping through the drift correction steps fewer times.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of the teachings of Takasugi et al. as applied to claims 1 & 9 above, and further in view of US 2019/027841 (Xiao).
Regarding claims 6 and 14, Yamamoto et al. in view of the teachings of Takasugi et al. disclose the claimed invention except for generating the added images by adding a plurality of images obtained by differentiating a scanning direction of the charged particle beams.  Xiao discloses a charged particle beam system and method for forming added images where the images are obtained by differentiating the scanning direction of the charged particle beams (fig. 3C, steps 354, 356, and 358).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include the multi-directional scanning of Xiao to remove the effect of asymmetries, as disclosed in Xiao (‘In sum, e-beam patterns that scan in both +X and −X (east and west) directions or in both +Y and −Y (north and south) directions can be used to form combined symmetric target images for X and Y direction grating structures, respectively. The asymmetries in the two different images that were formed by the two directional, but symmetrical, scans may then be combined to form a symmetric image. The symmetric image may then be analyzed for accurate overlay (or other measurements, such as CD) determination.’ P 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881